Citation Nr: 1449548	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in August 2012 and July 2014.  In July 2014, the case was remanded by the Board for a new examination conducted by a neurologist to determine the etiology of his current complaints of migraine headaches.  The Veteran failed to show for the examination and did not provide cause for doing so.  Accordingly, the Board finds that the RO substantially complied with the remand directives.  38 C.F.R. §§ 3.158, 3.655; see Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was scheduled for a Board hearing on May 2012, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  


FINDINGS OF FACT

The Veteran's currently diagnosed migraine headaches was not incurred in or aggravated by active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for recurrent headaches claimed as migraines.  Originally, the Veteran filed a claim for a head injury in service, but the claim was recharacterized as recurrent migraine headaches.  The Veteran reports that he first experienced recurrent headaches following an in-service motor vehicle accident (MVA), involving a Humvee that he was riding in.  He further reports that he has continued to experience recurrent headaches since then.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

A review of the Veteran's service treatment record confirms that he sustained at least two head-related injuries and he sought treatment for head pain in-service.  In January 1990, the Veteran was involved in an MVA where he sustained injuries.  Treatment records show he presented with complaints of pain in chest, right flank and the back of his head.  X-ray films of his cervical spine and skull revealed no abnormalities.  He was prescribed Motrin.  Treatment records from February 1990 show that the Veteran continued to seek treatment for residual low back pain, but not for headache problems.  In March 1990, service treatment records reveal that the Veteran sought treatment for a head injury sustained in an altercation where he fell to the ground.  The examining physician described the head injury as a "very superficial" laceration to the upper forehead.  There was no evidence of swelling and the Veteran was advised to return for medical assistance if any neurologic symptoms worsened.  There is no subsequent treatment or complaint for any headache or head related problems in service.  On the Veteran's January 1991 Reports of Medical History, the Veteran reported that he had or has had frequent or severe headaches, but on the associated separation examination, no head or neurologic abnormalities were recorded.  

Upon review of the Veteran's post service treatment notes, shows that the Veteran did not seek treatment or complain of any headache-related problems until 2008.  

A review of the Veteran's post service treatment records shows no complaints, treatment or diagnosis of migraine headaches or a headache related disorder until seventeen years after his separation from service.  In July 2008, the Veteran as afforded a VA general medical examination.  The VA examiner recorded the Veteran's reported history of recurrent headaches since his involvement in the in-service motor vehicle accident.  His current treatment included medication includes; Risperdal, Abilify, and Topamax prescribed by his psychologist.  See October 2008 Psychotherapeutic Services letter.  The Veteran stated that he has headaches that began in 1991 that are throbbing and sharp.  He experiences them on average about 3 times per week and they last for two days.  Upon examination, he was diagnosed with recurrent migraine headaches without aura.  The VA examiner opined that the Veteran's recurrent migraine headache were less likely than not related to injuries to his head that occurred during his period of active service.  The VA examiner observed that the Veteran had multiple other serious medical conditions that could also cause chronic recurrent headaches, including substance abuse, sarcoidosis, hypertension and diabetes mellitus, and she concluded that "it is difficult to assign an etiology of the headaches."

In August 2012, the Veteran's claim was before the Board and it was determined that a remand was necessary prior a decision on the merits of the Veteran's on the Veteran's claim could be made.  The Board determined that the examiners rationale given during the July 2008 examination was speculative at best.  Further, that given the nature of the Veteran's head injuries in service and his reports of continuity of headaches since service, it appears to the Board that the opinion from a specialist familiar with the treatment of individuals with head injuries would be beneficial in this matter.  It was requested by the Board that a new VA examination be performed by a VA neurologist or a physician with a similar background or specialty relevant to assessing possible residuals of a head injury.  The VA examiner was asked to  assess the likelihood that the Veteran's current migraine headaches are related to the head pain and headaches he reported during active service and whether or not his complaints of a head pain could be due to his head injuries sustained in 1990.  The examiner was asked to take into account reported history of headaches since service, but also the lack of medical treatment for any headache-related disorder and the nature of the Veteran's other medical serious medical conditions. 

The Veteran underwent another VA examination in September 2012 as per the remand instructions.  However, this examination was not conducted by a specialist in neurology or the treatment of post head trauma.  Rather, the examination was performed by a physician who specializes in occupational medicine.  The Veteran's case was then sent back to Board for review.  In July 2014, the Board determined that another remand was necessary because of a Stegall violation; the remand instructions from August 2012 were not complied with, specifically neurological specialist was not used.  Further, the Board determined that the doctor merely offered a conclusory response that it was less likely than not that the Veteran's migraines were residuals or a continuation of head injury or headache complaints in service.  The occupational specialist stated that he could not comment as to the exact cause of the Veteran's headaches and did not offer any opinion as to whether migraines might be related to other chronic medical disorders.  While the September 2012 examiner provided a lengthy discourse as to the possible causes of migraines in the abstract, this does not suffice as rationale or a reasoned opinion for the conclusions reached in the Veteran's case.  The case was once again remanded back to the RO for compliance with the remand instructions from August 2012 and a new examination was requested with the proper specialist. 

Unfortunately, the Veteran failed to appear at the examination.  The RO called the Veteran on September 3, 2014 to inquire about his failure to appear.  A voicemail message was left for Veteran and he was asked to call back.  To date the RO has not heard back from the Veteran.  Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327.  Failure to report to an examination without good cause has consequences including deciding the claim based upon the evidence in record and in some cases denying the claim. 38 C.F.R. § 3.655.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member. 38 C.F.R. § 3.655(a).  The RO sought to determine whether the Veteran had good cause for missing the examination; however, the Veteran has not responded.  As such, the Board is forced to rely on two examinations that it has previously determined to be inadequate because the Veteran failed to appear without cause. 

As such, the Board has determined that entitlement to service connection for migraine headaches is not warranted.  While there are some incidents in service regarding the Veteran's head, all of his complaints seem to have resolved in service.  After the motor vehicle accident the Veteran originally made complaints of head pain and was prescribed Motrin, but made no further complaints nor sought treatment for continued head pain.  As such, it appears as though any residual head pain from the accident resolved itself in service.  The Veteran did receive a small laceration to the head in-service as well, but the treating physician noted that it was a superficial injury and the Veteran did have any further complaints, and he did not seek any further treatment in service.  

After service, there is no evidence of complaints or treatment of head pain or headaches for many years after service.  Specifically, the Veteran began receiving treatment in 2008, approximately 17 years post discharge from service.  Thus, continuity of symptomatology cannot be shown.  Further, the Board notes that the Veteran did not apply for benefits for migraines until his diagnosis, but he claims that he has been suffering with headaches since service.  The Veteran did have prior experience with applying for benefits prior to his claim for migraine headaches filed in July 2007.  In 2000 he applied VA Home Loan guaranty.  In 2004, the Veteran applied for pension benefits due to his high blood pressure and a respiratory disease.  As such, the Veteran shows familiarity with the VA claims process prior to filing his claim for migraine headaches. 

Although the Veteran is competent to describe symptoms such as headaches under Barr v. Nicholson, 21 Vet. App. 303 (2007); the Veteran's report of a continuous headaches is not credible.  The first post-service diagnosis for headaches was in 2008, approximately 17 years after the Veteran's separation from service.  Furthermore, the Veteran did not apply for service connection for the condition until July 2007, nearly 16 years after his separation from service.  These gaps in evidence constitute negative evidence that tends to disprove the Veteran's claim that the Veteran had an injury in service that resulted in a chronic disability or persistent symptoms.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In other words, the time that elapsed between service and the beginning of treatment fail to show a continuity of symptomatology upon which to support a grant of service connection.

Therefore, even with the evidence that the Veteran sustained a head injury during service, there is no evidence of a nexus or evidence of continuity to warrant a grant of service connection.  None of the evidence of record contains an opinion as to the etiology of the headaches.  The Board recognized this absence of evidence and remanded for an additional examination, which the Veteran failed to appear.  As such, the Board is forced to rely on the evidence of record.  The evidence of record does not support the Veteran's assertions of entitlement of service connection for migraine headaches.  

The preponderance of the evidence is against the claim for service connection for migraine headache and as such, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated August 2007 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in July 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in July 2008 that was not adequate for VA purposes.  The Board remanded the appeal in August 2012.  The Veteran was afforded another VA examination in September 2012, which the Board again found to be in adequate for failure to follow the remand instructions from August 2012.  The case was remanded once more in July 2014 and the Veteran was scheduled for another examination.  The Veteran failed to appear and did not provide cause for doing so.  It has been held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App.  480 (1992).  As such, the Board was forced to determine the claim with the evidence of record, which does not contain an etiological opinion, or a nexus of the Veteran's current disability to service.  The claim was then readjudicated by an October 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for migraine headaches is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


